Exhibit 10.6

 

 

 

ADMINISTRATION AGREEMENT

among

VOLKSWAGEN AUTO LEASE TRUST 2019-A,

as Issuer

VW CREDIT, INC.,

as Administrator

and

CITIBANK, N.A.,

as Indenture Trustee

Dated as of October 4, 2019

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

1.

  DUTIES OF THE ADMINISTRATOR      1  

2.

  RECORDS      3  

3.

  COMPENSATION; PAYMENT OF FEES AND EXPENSES      3  

4.

  INDEPENDENCE OF THE ADMINISTRATOR      4  

5.

  NO JOINT VENTURE      4  

6.

  OTHER ACTIVITIES OF THE ADMINISTRATOR      4  

7.

  REPRESENTATIONS AND WARRANTIES OF THE ADMINISTRATOR      5  

8.

  ADMINISTRATOR REPLACEMENT EVENTS; TERMINATION OF THE ADMINISTRATOR      5  

9.

  ACTION UPON TERMINATION OR REMOVAL      7  

10.

  LIENS      7  

11.

  INDEMNIFICATION      7  

12.

  NOTICES      8  

13.

  AMENDMENTS      8  

14.

  GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL      9  

15.

  HEADINGS      10  

16.

  COUNTERPARTS      10  

17.

  SEVERABILITY OF PROVISIONS      10  

18.

  NOT APPLICABLE TO VCI IN OTHER CAPACITIES      10  

19.

  BENEFITS OF THE ADMINISTRATION AGREEMENT      10  

20.

  ASSIGNMENT      11  

21.

  NON-PETITION COVENANT      11  

22.

  LIMITATION OF LIABILITY      11  

23.

  EACH SUBI SEPARATE; ASSIGNEES OF SUBI      11  

24.

  OTHER INTERPRETIVE PROVISIONS      12  

 

 

-i-



--------------------------------------------------------------------------------

THIS ADMINISTRATION AGREEMENT (this “Agreement”) dated as of October 4, 2019, is
between VOLKSWAGEN AUTO LEASE TRUST 2019-A, a Delaware statutory trust (the
“Issuer”), VW CREDIT, INC., a Delaware corporation, as administrator (“VCI” or
in its capacity as administrator, the “Administrator”), and CITIBANK, N.A., a
national banking association, as indenture trustee (the “Indenture Trustee”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned such terms in Appendix A to the Indenture dated as of
October 4, 2019 (the “Indenture”) by and between the Issuer and the Indenture
Trustee.

W I T N E S S E T H :

WHEREAS, the Issuer has issued the Notes pursuant to the Indenture and the
Certificates pursuant to the Trust Agreement and has entered into or is subject
to certain agreements in connection therewith, including, (i) the SUBI Transfer
Agreement, (ii) the Indenture, (iii) the Depository Agreement and (iv) the Trust
Agreement (each of the agreements referred to in clauses (i) through (iv) are
referred to herein collectively as the “Issuer Documents”);

WHEREAS, to secure payment of the Notes, the Issuer has pledged the Collateral
to the Indenture Trustee pursuant to the Indenture;

WHEREAS, pursuant to the Issuer Documents, the Issuer and the Owner Trustee are
required to perform certain duties;

WHEREAS, the Issuer and the Owner Trustee desire to have the Administrator
perform certain of the duties of the Issuer and the Owner Trustee (in its
capacity as owner trustee under the Trust Agreement), and to provide such
additional services consistent with this Agreement and the Issuer Documents as
the Issuer and the Owner Trustee may from time to time request;

WHEREAS, the Administrator has the capacity to provide the services required
hereby and is willing to perform such services for the Issuer and the Owner
Trustee on the terms set forth herein;

NOW, THEREFORE, in consideration of the mutual terms and covenants contained
herein, and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:

1. Duties of the Administrator.

(a) Duties with Respect to the Issuer Documents. The Administrator shall perform
all of its duties as Administrator under this Agreement and the Issuer Documents
and the duties and obligations of the Issuer and the Owner Trustee (in its
capacity as owner trustee under the Trust Agreement) under the Issuer Documents;
provided, however, except as otherwise provided in the Issuer Documents, that
the Administrator shall have no obligation to make any payment required to be
made by the Issuer under any Issuer Document; provided, further, however, that
the Administrator shall have no obligation, and the Owner Trustee shall be
required to fully perform its duties, with respect to the obligations of the
Owner Trustee under Sections 11.13, 11.14, 11.15, 11.16 and 11.17 of the Trust
Agreement and to otherwise comply with the requirements of the

 

      VALT 2019-A Administration Agreement



--------------------------------------------------------------------------------

Owner Trustee related to Regulation AB. In addition, the Administrator shall
consult with the Issuer and the Owner Trustee regarding its duties and
obligations under the Issuer Documents. The Administrator shall monitor the
performance of the Issuer and the Owner Trustee and shall advise the Issuer and
the Owner Trustee when action is necessary to comply with the Issuer’s and the
Owner Trustee’s duties and obligations under the Issuer Documents. The
Administrator shall perform such calculations, and shall prepare for execution
by the Issuer or shall cause the preparation by other appropriate Persons of all
such documents, reports, filings, instruments, notices, certificates and
opinions as it shall be the duty of the Issuer to prepare, file or deliver
pursuant to the Issuer Documents. In furtherance of the foregoing, the
Administrator shall take all appropriate action that is the duty of the Issuer
to take pursuant to the Issuer Documents, and shall prepare, execute and deliver
on behalf of the Issuer all such documents, reports, filings, instruments,
notices, certificates and opinions as it shall be the duty of the Issuer to
prepare, file or deliver pursuant to the Issuer Documents or otherwise by law.

(b) Notices to Rating Agencies. The Administrator shall give notice to each
Rating Agency of (i) any merger or consolidation of the Owner Trustee pursuant
to Section 10.4 of the Trust Agreement; (ii) any merger or consolidation of the
Indenture Trustee pursuant to Section 6.9 of the Indenture; (iii) any
resignation or removal of the Indenture Trustee pursuant to Section 6.8 of the
Indenture; (iv) any Default or Indenture Default of which it has been provided
notice pursuant to Section 6.5 of the Indenture; and (v) the termination of,
and/or appointment of a successor to, the Servicer pursuant to Section 8.1 of
the Transaction SUBI Servicing Supplement; in the case of each of (i) through
(v), promptly upon the Administrator being notified thereof by the Owner
Trustee, the Indenture Trustee or the Servicer, as applicable.

(c) No Action by Administrator. Notwithstanding anything to the contrary in this
Agreement, the Administrator shall not be obligated to, and shall not, take any
action that the Issuer directs the Administrator not to take or which would
result in a violation or breach of the Issuer’s covenants, agreements or
obligations under any of the Issuer Documents.

(d) Non-Ministerial Matters; Exceptions to Administrator Duties.

(i) Notwithstanding anything to the contrary in this Agreement, with respect to
matters that in the reasonable judgment of the Administrator are
non-ministerial, the Administrator shall not take any action unless, within a
reasonable time before the taking of such action, the Administrator shall have
notified the Issuer of the proposed action and the Issuer shall not have
withheld consent or provided an alternative direction. For the purpose of the
preceding sentence, “non-ministerial matters” shall include, without limitation:

(A) the initiation of any claim or lawsuit by the Issuer and the compromise of
any action, claim or lawsuit brought by or against the Issuer;

 

   2    VALT 2019-A Administration Agreement



--------------------------------------------------------------------------------

(B) the appointment of successor Note Registrars, successor Paying Agents,
successor Indenture Trustees, successor Administrators or successor Servicers,
or the consent to the assignment by the Note Registrar, the Paying Agent or the
Indenture Trustee of its obligations under the Indenture; and

(C) the removal of the Indenture Trustee.

(ii) Notwithstanding anything to the contrary in this Agreement, the
Administrator shall not be obligated to, and shall not, (x) make any payments to
the Noteholders under the Transaction Documents, (y) except as provided in the
Transaction Documents, sell the Trust Estate or (z) take any other action that
the Issuer directs the Administrator not to take on its behalf.

2. Records. The Administrator shall maintain appropriate books of account and
records relating to services performed hereunder, which books of account and
records shall be accessible for inspection upon reasonable written request by
the Issuer, the Transferor and the Indenture Trustee at any time during normal
business hours.

3. Compensation; Payment of Fees and Expenses.

(a) Administration Fee. As compensation for the performance of the
Administrator’s obligations under this Agreement and as reimbursement for its
expenses related thereto, the Administrator shall be entitled to receive the
Administration Fee in accordance with Section 5.4 and Section 8.4 of the
Indenture, as applicable. The Administrator shall pay all expenses incurred by
it in connection with its activities hereunder.

(b) Compensation and Indemnification under the Transaction Documents. The
Administrator shall:

(i) pay to the Indenture Trustee and any separate trustee or co-trustee
appointed pursuant to Section 6.10 of the Indenture (a “Separate Trustee”) from
time to time such compensation as the Issuer, the Administrator and the
Indenture Trustee shall from time to time agree in writing for services rendered
under the Indenture (which compensation shall not be limited by any law on
compensation of a trustee of an express trust);

(ii) except as otherwise expressly provided in the Indenture, reimburse the
Indenture Trustee and any Separate Trustee for all reasonable expenses,
disbursements and advances reasonably incurred in connection with the
performance of their duties under the Indenture, including the obtaining of any
modified report described under Section 11.23(b)(iii) of the Indenture;

(iii) indemnify the Indenture Trustee and any Separate Trustee, in their
respective individual capacities and as trustees, and their successors, assigns,
directors, officers, employees and agents in accordance with Section 6.7 of the
Indenture;

 

   3    VALT 2019-A Administration Agreement



--------------------------------------------------------------------------------

(iv) defend any claim for which the Indenture Trustee or any Separate Trustee
seeks indemnity and pay the fees and expenses of separate counsel of the
Indenture Trustee or any Separate Trustee related to such defense;

(v) pay to the Owner Trustee from time to time compensation for all services
rendered by the Owner Trustee under the Trust Agreement in accordance with a fee
letter between the Administrator and the Owner Trustee (which compensation shall
not be limited by any provision of law in regard to the compensation of a
trustee of an express trust);

(vi) reimburse the Owner Trustee upon its request for all reasonable expenses,
disbursements and advances reasonably incurred or made by the Owner Trustee in
connection with the performance of its duties as Owner Trustee (including the
reasonable compensation, expenses and disbursements of such agents and counsel
as the Owner Trustee may employ in connection with the exercise and performance
of its rights and its duties under the Trust Agreement), except any such expense
that may be attributable to the Owner Trustee’s willful misconduct, gross
negligence or bad faith; and

(vii) indemnify the Owner Trustee in its individual capacity and as trustee and
its successors, assigns, directors, officers, employees and agents in accordance
with Section 8.2 of the Trust Agreement;

provided that, notwithstanding anything to the contrary contained herein or in
any other Transaction Document, clauses (i) through (vii) above shall survive
the termination of this Agreement.

4. Independence of the Administrator. For all purposes of this Agreement, the
Administrator shall be an independent contractor and shall not be subject to the
supervision of the Issuer with respect to the manner in which it accomplishes
the performance of its obligations hereunder. Unless expressly authorized by the
Issuer, the Administrator shall have no authority to act for or to represent the
Issuer in any way (other than as permitted hereunder) and shall not otherwise be
deemed an agent of the Issuer.

5. No Joint Venture. Nothing contained in this Agreement (i) shall constitute
the Administrator and the Issuer as members of any partnership, joint venture,
association, syndicate, unincorporated business or other separate entity,
(ii) shall be construed to impose any liability as such on the Administrator or
the Issuer or (iii) shall be deemed to confer on the Administrator or the Issuer
any express, implied or apparent authority to incur any obligation or liability
on behalf of the other.

6. Other Activities of the Administrator. Nothing herein shall prevent the
Administrator or its Affiliates from engaging in other businesses or, in its
sole discretion, from acting in a similar capacity as an Administrator for any
other Person even though such Person may engage in business activities similar
to those of the Issuer, the Owner Trustee or the Indenture Trustee.

 

   4    VALT 2019-A Administration Agreement



--------------------------------------------------------------------------------

7. Representations and Warranties of the Administrator. The Administrator
represents and warrants to the Issuer and the Indenture Trustee as follows:

(a) Existence and Power. The Administrator is a corporation validly existing and
in good standing under the laws of its state of organization and has, in all
material respects, all power and authority to carry on its business as now
conducted. The Administrator has obtained all necessary licenses and approvals
in each jurisdiction where the failure to do so would materially and adversely
affect the ability of the Administrator to perform its obligations under the
Transaction Documents.

(b) Authorization and No Contravention. The execution, delivery and performance
by the Administrator of the Transaction Documents to which it is a party
(i) have been duly authorized by all necessary action on the part of the
Administrator and (ii) do not contravene or constitute a default under (A) any
applicable law, rule or regulation, (B) its organizational documents or (C) any
material agreement, contract, order or other instrument to which it is a party
or its property is subject (other than violations which do not affect the
legality, validity or enforceability of any of such agreements and which,
individually or in the aggregate, would not materially and adversely affect the
transactions contemplated by, or the Administrator’s ability to perform its
obligations under, the Transaction Documents).

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by the Administrator of any Transaction Document other than
(i) UCC filings, (ii) approvals and authorizations that have previously been
obtained and filings that have previously been made and (iii) approvals,
authorizations or filings which, if not obtained or made, would not have a
material adverse effect on the enforceability or collectability of the Leases or
any other part of the Collateral or would not materially and adversely affect
the ability of the Administrator to perform its obligations under the
Transaction Documents.

(d) Binding Effect. Each Transaction Document to which the Administrator is a
party constitutes the legal, valid and binding obligation of the Administrator
enforceable against the Administrator in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
affecting the enforcement of creditors’ rights generally and, if applicable, the
rights of creditors of corporations from time to time in effect or by general
principles of equity.

8. Administrator Replacement Events; Termination of the Administrator.

(a) Subject to clauses (d) and (e) below, the Administrator may resign its
duties hereunder by providing the Issuer with at least 60 days’ prior written
notice.

(b) Subject to clauses (d) and (e) below, the Issuer may remove the
Administrator without cause by providing the Administrator with at least 60
days’ prior written notice.

 

   5    VALT 2019-A Administration Agreement



--------------------------------------------------------------------------------

(c) The occurrence of any one of the following events (each, an “Administrator
Replacement Event”) shall also entitle the Issuer, subject to Section 20 hereof,
to terminate and replace the Administrator:

(i) any failure by the Administrator to deliver or cause to be delivered any
required payment to the Indenture Trustee for distribution to the Noteholders,
which failure continues unremedied for 10 Business Days after discovery thereof
by the Administrator or receipt by the Administrator of written notice thereof
from the Indenture Trustee or Noteholders evidencing at least a majority of the
Outstanding Note Amount, voting together as a single class;

(ii) any failure by the Administrator to duly observe or perform in any material
respect any other of its covenants or agreements in this Agreement, which
failure materially and adversely affects the rights of the Issuer or the
Noteholders, and which continues unremedied for 90 days after discovery thereof
by the Administrator or receipt by the Administrator of written notice thereof
from the Indenture Trustee or Noteholders evidencing at least a majority of the
Outstanding Note Amount, voting together as a single class;

(iii) any representation or warranty of the Administrator made in any
Transaction Document to which the Administrator is a party or by which it is
bound or any certificate delivered pursuant to this Agreement proves to have
been incorrect in any material respect when made, which failure materially and
adversely affects the rights of the Issuer or the Noteholders, and which failure
continues unremedied for 90 days after discovery thereof by the Administrator or
receipt by the Administrator of written notice thereof from the Indenture
Trustee or Noteholders evidencing at least a majority of the Outstanding Note
Amount, voting together as a single class (it being understood that any
repurchase of a Transaction Unit by VCI pursuant to Section 2.3 of the SUBI Sale
Agreement shall be deemed to remedy any incorrect representation or warranty
with respect to such Transaction Unit); or

(iv) the Administrator suffers a Bankruptcy Event;

provided, however, that a delay in or failure of performance referred to under
clauses (i), (ii) or (iii) above for a period of 120 days will not constitute an
Administrator Replacement Event if such delay or failure was caused by force
majeure or other similar occurrence.

(d) If an Administrator Replacement Event shall have occurred, the Issuer may,
subject to Section 20 hereof, by notice given to the Administrator and the Owner
Trustee, terminate all or a portion of the rights and powers of the
Administrator under this Agreement, including the rights of the Administrator to
receive the annual fee for services hereunder for all periods following such
termination; provided, however, that such termination shall not become effective
until such time as the Issuer, subject to Section 20 hereof, shall have
appointed a successor Administrator in the manner set forth below. Upon any such
termination, all rights, powers, duties and responsibilities of the

 

   6    VALT 2019-A Administration Agreement



--------------------------------------------------------------------------------

Administrator under this Agreement shall vest in and be assumed by any successor
Administrator appointed by the Issuer, subject to Section 20 hereof, pursuant to
a management agreement between the Issuer and such successor Administrator,
containing substantially the same provisions as this Agreement (including with
respect to the compensation of such successor Administrator), and the successor
Administrator is hereby irrevocably authorized and empowered to execute and
deliver, on behalf of the Administrator, as attorney-in-fact or otherwise, all
documents and other instruments, and to do or accomplish all other acts or
things necessary or appropriate to effect such vesting and assumption. Further,
in such event, the Administrator shall use its commercially reasonable efforts
to effect the orderly and efficient transfer of the administration of the Issuer
to the new Administrator.

(e) The Issuer, subject to Section 20 hereof, may waive in writing any
Administrator Replacement Event by the Administrator in the performance of its
obligations hereunder and its consequences. Upon any such waiver of a past
Administrator Replacement Event, such Administrator Replacement Event shall
cease to exist, and any Administrator Replacement Event arising therefrom shall
be deemed to have been remedied for every purpose of this Agreement. No such
waiver shall extend to any subsequent or other Administrator Replacement Event
or impair any right consequent thereon.

9. Action upon Termination or Removal. Promptly upon the effective date of
termination of this Agreement pursuant to Section 8, or the removal of the
Administrator pursuant to Section 8, the Administrator shall be entitled to be
paid all fees and reimbursable expenses accruing to it to the date of such
termination or removal.

10. Liens. The Administrator will not directly or indirectly create, allow or
suffer to exist any Lien on the Collateral other than Permitted Liens.

11. Indemnification. Citibank, N.A. shall indemnify the Transferor, each
Affiliate of the Transferor and each Person who controls any of such parties
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act) and the respective present and former directors, officers,
employees and agents of each of the foregoing, and shall hold each of them
harmless from and against any losses, damages, penalties, fines, forfeitures,
legal fees and expenses and related costs, judgments, and any other costs, fees
and expenses (including reasonable fees and expenses of attorneys) that any of
them may sustain arising out of or based upon:

(a) (i) any untrue statement of a material fact contained or alleged to be
contained in the Servicing Criteria assessment and any other information
required to be provided by Citibank to the Transferor or its Affiliates under
Sections 11.23 (excluding clause (b)(ii) of Section 11.23) or 11.24 of the
Indenture (such information, the “Citibank Provided Information”) or (ii) the
omission or alleged omission to state in the Citibank Provided Information a
material fact required to be stated in the Citibank Provided Information, or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, by way of
clarification, that clause (ii) of this paragraph shall be construed solely by
reference to the related information and not to any other information
communicated in connection with a sale or purchase of securities, without regard
to whether the Citibank Provided In-formation or any portion thereof is
presented together with or separately from such other information; or

 

   7    VALT 2019-A Administration Agreement



--------------------------------------------------------------------------------

(b) any failure by Citibank to deliver any Servicing Criteria assessment,
information, report, certification, accountants’ letter or other material when
and as required under Sections 11.23 and 11.24 of the Indenture; provided,
however, for the avoidance of doubt, this provision shall exclude the
accountants’ report described in clause (b)(ii) of Section 11.23 of the
Indenture.

Notwithstanding anything to the contrary contained herein, in no event shall
Citibank, N.A. be liable for special, indirect or consequential damages of any
kind whatsoever, including but not limited to lost profits, even if Citibank,
N.A. has been advised of the likelihood of such loss or damage and regardless of
the form of action.

12. Notices. All demands, notices and communications hereunder shall be in
writing and shall be delivered or mailed by registered or certified first-class
United States mail, postage prepaid, hand delivery, prepaid courier service, or
by telecopier or electronic mail, and addressed in each case as set forth on
Schedule II to the Indenture or at such other address as any party shall have
provided to the other parties in writing. Delivery shall occur only upon receipt
or reported tender of such communication by an officer of the recipient entitled
to receive such notices located at the address of such recipient for notices
hereunder.

13. Amendments.

(a) Any term or provision of this Agreement may be amended by the Administrator
without the consent of the Indenture Trustee, any Noteholder, the Issuer, the
Owner Trustee or any other Person subject to the satisfaction of one of the
following conditions: (i) the Administrator or the Servicer delivers an
Officer’s Certificate or an Opinion of Counsel to the Indenture Trustee to the
effect that such amendment will not materially and adversely affect the
interests of the Noteholders or (ii) the Rating Agency Condition is satisfied
with respect to such amendment. Without limiting the foregoing and subject to
clause (b) below, any term or provision of this Agreement may be amended by the
Administrator with the consent of Noteholders evidencing not less than a
majority of the Outstanding Note Amount, voting as a single Class.
Notwithstanding the foregoing, any amendment that materially and adversely
affects the interests of the Certificateholders, the Indenture Trustee or the
Owner Trustee shall require the prior written consent of the Persons whose
interests are materially and adversely affected. The consent of the
Certificateholders or the Issuer shall be deemed to have been given if the
Servicer does not receive a written objection from such Person within 10
Business Days after a written request for such consent shall have been given.

(b) It shall not be necessary for the consent of any Person pursuant to this
Section for such Person to approve the particular form of any proposed
amendment, but it shall be sufficient if such Person consents to the substance
thereof.

 

   8    VALT 2019-A Administration Agreement



--------------------------------------------------------------------------------

(c) Prior to the execution of any amendment to this Agreement, the Administrator
shall provide each Rating Agency with written notice of the substance of such
amendment. No later than 10 Business Days after the execution of any amendment
to this Agreement, the Administrator shall furnish a copy of such amendment to
each Rating Agency, the Issuer, the Owner Trustee and the Indenture Trustee.

(d) Prior to the execution of any amendment to this Agreement, the Issuer, the
Owner Trustee and the Indenture Trustee shall be entitled to receive and
conclusively rely upon an Opinion of Counsel stating that the execution of such
amendment is authorized or permitted by this Agreement and that all conditions
precedent to the execution and delivery of such amendment have been satisfied.
The Owner Trustee and the Indenture Trustee may, but shall not be obligated to,
enter into any such amendment which adversely affects the Owner Trustee’s or the
Indenture Trustee’s, as applicable, own rights, duties or immunities under this
Agreement.

14. GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS, WITHOUT
GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

(b) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY:

(i) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY DOCUMENTS EXECUTED AND DELIVERED IN CONNECTION
HEREWITH, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF,
TO THE NONEXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK,
THE COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK
AND APPELLATE COURTS FROM ANY THEREOF;

(ii) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

   9    VALT 2019-A Administration Agreement



--------------------------------------------------------------------------------

(iii) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PERSON AT ITS
ADDRESS DETERMINED IN ACCORDANCE WITH SECTION 12 OF THIS AGREEMENT;

(iv) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION; AND

(v) TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO IRREVOCABLY
WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, ANY
OTHER TRANSACTION DOCUMENT, OR ANY MATTER ARISING HEREUNDER OR THEREUNDER.

15. Headings. The section headings hereof have been inserted for convenience of
reference only and shall not be construed to affect the meaning, construction or
effect of this Agreement.

16. Counterparts. This Agreement may be executed in any number of counterparts,
each of which so executed shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same instrument.

17. Severability of Provisions. If any one or more of the covenants, agreements,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, agreements, provisions or terms shall be deemed
severable from the remaining covenants, agreements, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.

18. Not Applicable to VCI in Other Capacities. Nothing in this Agreement shall
affect any obligation VCI may have in any other capacity.

19. Benefits of the Administration Agreement. Nothing in this Agreement,
expressed or implied, shall give to any Person other than the parties hereto and
their successors hereunder, the Owner Trustee, any separate trustee or
co-trustee appointed under Section 6.10 of the Indenture and the Noteholders,
any benefit or any legal or equitable right, remedy or claim under this
Agreement. For the avoidance of doubt, the Owner Trustee is a third party
beneficiary of this Agreement and is entitled to the rights and benefits
hereunder and may enforce the provisions hereof as if it were a party hereto.

 

   10    VALT 2019-A Administration Agreement



--------------------------------------------------------------------------------

20. Assignment. Each party hereto hereby acknowledges and consents to the
mortgage, pledge, assignment and Grant of a security interest by the Issuer to
the Indenture Trustee pursuant to the Indenture for the benefit of the
Noteholders of all of the Issuer’s rights under this Agreement. In addition, the
Administrator hereby acknowledges and agrees that for so long as any Notes are
Outstanding, the Indenture Trustee will have the right to exercise all waivers
and consents, rights, remedies, powers, privileges and claims of the Issuer
under this Agreement.

21. Non-petition Covenant. With respect to each Bankruptcy Remote Party, each
party hereto agrees that, prior to the date which is one year and one day after
payment in full of all obligations under each Financing (i) no party hereto
shall authorize such Bankruptcy Remote Party to commence a voluntary winding-up
or other voluntary case or other Proceeding seeking liquidation, reorganization
or other relief with respect to such Bankruptcy Remote Party or its debts under
any bankruptcy, insolvency or other similar law now or hereafter in effect in
any jurisdiction or seeking the appointment of an administrator, a trustee,
receiver, liquidator, custodian or other similar official with respect to such
Bankruptcy Remote Party or any substantial part of its property or to consent to
any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other Proceeding commenced against such
Bankruptcy Remote Party, or to make a general assignment for the benefit of any
party hereto or any other creditor of such Bankruptcy Remote Party, and
(ii) none of the parties hereto shall commence or join with any other Person in
commencing any Proceeding against such Bankruptcy Remote Party under any
bankruptcy, reorganization, liquidation or insolvency law or statute now or
hereafter in effect in any jurisdiction.

22. Limitation of Liability. Notwithstanding anything contained herein to the
contrary, (a) this Agreement has been executed and delivered by Deutsche Bank
Trust Company Delaware, not in its individual capacity but solely as Owner
Trustee, in the exercise of the powers and authority conferred and vested in it,
(b) each of the representations, undertakings and agreements herein made on the
part of the Issuer is made and intended not as personal representations,
undertakings and agreements by Deutsche Bank Trust Company Delaware but is made
and intended for the purpose for binding only the Issuer, (c) nothing herein
contained shall be construed as creating any liability on Deutsche Bank Trust
Company Delaware, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto, (d) Deutsche Bank Trust Company Delaware has made no
investigation as to the accuracy or completeness of any representations and
warranties made by the Issuer in this Agreement and (e) under no circumstances
shall Deutsche Bank Trust Company Delaware be personally liable for the payment
of any indebtedness or expenses of the Issuer or be liable for the breach or
failure of any obligation, representation, warranty or covenant made or
undertaken by the Issuer under the Transaction Documents. For the purposes of
this Agreement, in the performance of its duties or obligations hereunder, the
Owner Trustee shall be subject to, and entitled to the benefits of, the terms
and provisions of Articles VI, VII and VIII of the Trust Agreement.

23. Each SUBI Separate; Assignees of SUBI. Each party hereto acknowledges and
agrees (and each holder or pledgee of the Transaction SUBI Certificate, by
virtue of its acceptance of such Transaction SUBI Certificate or pledge thereof,
acknowledges and agrees) that (a) the Transaction SUBI is a separate series of
the Origination Trust as provided in Section 3806(b)(2) of Chapter 38 of Title
12 of the Delaware Code, 12 Del. Code § 3801 et seq., (b)(i) the debts,
liabilities, obligations and expenses incurred, contracted for or otherwise
existing with

 

   11    VALT 2019-A Administration Agreement



--------------------------------------------------------------------------------

respect to the Transaction SUBI or the Transaction SUBI Portfolio shall be
enforceable against the Transaction SUBI Portfolio only and not against any
Other SUBI Assets or the UTI Portfolio and (ii) the debts, liabilities,
obligations and expenses incurred, contracted for or otherwise existing with
respect to any Other SUBI, any Other SUBI Portfolio, the UTI or the UTI
Portfolio shall be enforceable against such Other SUBI Portfolio or the UTI
Portfolio only, as applicable, and not against the Transaction SUBI or the
Transaction SUBI Portfolio, (c) except to the extent required by law, UTI Assets
or SUBI Assets with respect to any Other SUBI shall not be subject to the
claims, debts, liabilities, expenses or obligations arising from or with respect
to the Transaction SUBI in respect of such claim, (d)(i) no creditor or holder
of a claim relating to the Transaction SUBI or the Transaction SUBI Portfolio
shall be entitled to maintain any action against or recover any assets allocated
to the UTI or the UTI Portfolio or any Other SUBI or the assets allocated
thereto, and (ii) no creditor or holder of a claim relating to the UTI, the UTI
Portfolio or any Other SUBI or any SUBI Assets other than the Transaction SUBI
Portfolio shall be entitled to maintain any action against or recover any assets
allocated to the Transaction SUBI and (e) any purchaser, assignee or pledgee of
an interest in the Transaction SUBI or the Transaction SUBI Certificate must,
prior to or contemporaneously with the grant of any such assignment, pledge or
security interest, (i) give to the Origination Trust a non-petition covenant
substantially similar to that set forth in Section 6.9 of the Origination Trust
Agreement, and (ii) execute an agreement for the benefit of each holder,
assignee or pledgee from time to time of the UTI or UTI Certificate and any
Other SUBI or Other SUBI Certificate, to release all claims to the assets of the
Origination Trust allocated to the UTI Portfolio and each Other SUBI Portfolio
and in the event that such release is not given effect, to fully subordinate all
claims it may be deemed to have against the assets of the Origination Trust
allocated to the UTI Portfolio and each Other SUBI Portfolio.

24. Other Interpretive Provisions. For purposes of this Agreement, unless the
context otherwise requires: (a) accounting terms not otherwise defined in this
Agreement, and accounting terms partly defined in this Agreement to the extent
not defined, shall have the respective meanings given to them under GAAP
(provided, that, to the extent that the definitions in this Agreement and GAAP
conflict, the definitions in this Agreement shall control); (b) terms defined in
Article 9 of the UCC as in effect in the relevant jurisdiction and not otherwise
defined in this Agreement are used as defined in that Article; (c) the words
“hereof,” “herein” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement;
(d) references to any Article, Section, Schedule, Appendix or Exhibit are
references to Articles, Sections, Schedules, Appendices and Exhibits in or to
this Agreement and references to any paragraph, subsection, clause or other
subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (e) the
term “including” and all variations thereof means “including without
limitation”; (f) except as otherwise expressly provided herein, references to
any law or regulation refer to that law or regulation as amended from time to
time and include any successor law or regulation; (g) references to any Person
include that Person’s successors and assigns; and (h) headings are for purposes
of reference only and shall not otherwise affect the meaning or interpretation
of any provision herein.

[SIGNATURES ON NEXT PAGE]

 

   12    VALT 2019-A Administration Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.

 

VOLKSWAGEN AUTO LEASE TRUST 2019-A By: Deutsche Bank Trust Company Delaware, not
in its individual capacity but solely as Owner Trustee

By:  

/s/ Mark DiGiacomo

Name:   Mark DiGiacomo Title:   Attorney in Fact

By:  

/s/ Jennifer Freda

Name:   Jennifer Freda Title:   Attorney in Fact

 

   S-1    VALT 2019-A Administration Agreement



--------------------------------------------------------------------------------

VW CREDIT, INC.,

as Administrator

By:

 

/s/ David Rands

Name:

 

David Rands

Title:

 

Executive Vice President and Chief

Financial Officer

By:

 

/s/ Jens Schreiber

Name:

 

Jens Schreiber

Title:

 

Treasurer

 

   S-2    VALT 2019-A Administration Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as Indenture Trustee

By:  

/s/ Danny Lee

Name:   Danny Lee Title:   Senior Trust Officer

 

   S-3    VALT 2019-A Administration Agreement